EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.

Examiner’s Comment 
The objections to claims 2 and 15 for minor informalities are withdrawn in view of the amendments filed 10 December 2021. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 22 is amended as follows. [[Deletions are in double brackets]] and additions are underlined. 
Claim 22 (currently amended) The surgical filter assembly of Claim [[18]] 16, wherein at least 10% of a surface area of the drying element comprises the breathable material.

Allowable Claims
Claims 2, 3, 5-17 and 19-22 are allowed.

Reasons for Allowance
All references cited on the IDS filed 13 April 2022 have been considered. 
Spearman; Michael et al. (US 7476212 B2), the closest art of record, discloses an apparatus and method for conditioning a gas (col. 1, lines 5-10; col. 2, lines 65-67, system 10), including a conduit that is a breathable device (col. 10, lines 20-25, System 120 comprises a housing 121 having a water vapor permeable member 126 forming the bottom of a fluid chamber 123; cols. 10-11, lines 65-5, FIG. 14 … porous barrier 140 … having micro pores 143 extending from side 141 of the barrier to opposite face 142 to permit water vapor to pass therethrough). 
However, Spearman lacks a support comprising at least two legs. Also, Spearman is not configured to transport gases from a surgical site and instead discloses a humidifying system configured to deliver air to a patient (col. 3, lines 25-30, A commonly used medical gas which is used for insufflation is carbon dioxide; however, the present invention is usable with other gas including air, nitrous oxide, argon, helium or mixture of gases; col. 9, lines 30-35, moisture is added to the medical gas through diffusion before the medical gas discharges into the patient though insufflation conduit 84). 
Also cited on the recent IDS, McAuley; Alastair Edwin et al. (US 20220040439 A1) discloses a humidified gases delivery apparatus and methods (¶ [0002], [0012], [0080], humidification system 1), including a discharge assembly (¶ [0082], inspiratory conduit 14). However, McAuley lacks a support comprising at least two legs and instead shows that inspiratory conduit 14 extends directly between a humidifier and respiratory mask (Fig. 1). McAuley is also silent whether the inspiratory conduit 14 is a breathable device, and at most describes a plastic material for another component of the system (¶ [0081] The humidification chamber 5 may, for example, comprise a plastics formed chamber). 

Applicant’s arguments filed 10 December 2021 regarding Roberts; Keith (US 20070137484 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Roberts, the closest art of record, lacks a breathable drying device and a support comprising at least two legs. Instead, Roberts relies on a desiccant (¶ [0026], desiccant 46; ¶ [0027], the desiccant 46 removes moisture form the body gas). 

The double patenting rejections citing Blackhurst ‘512; Michael Joseph et al. (US 9474512 B2) and Blackhurst ‘902; Michael Joseph et al. (US 10426902 B2) are withdrawn in view of the amendments filed 10 December 2021. Blackhurst ‘902 and Blackhurst ‘512 do not claim a support comprising at least two legs or a retaining member comprising a hook or loop. 

Not cited in a previous action, the following references fail to teach or suggest all limitations of the amended claims. 
Nichols, Randall W. et al. (US 20040074386 A1) discloses a membrane air dryer for a vehicle (¶ [0002], [0006], [0012] membrane drying system 10); including a filter (Fig. 1, coalescing filter element 20); a breathable drying device (Fig. 1, membrane air dryer 30), and a support (Fig. 1, vehicle frame 80). However, Nichols does not position the drying device upstream of the filter and instead reverses this order (¶ [0013], air from a compressor enters through orifice 46 and then is forced through the filter element 20). Nichols also lacks a support comprising at least two legs or a hook and at most describes bolts for attaching the dryer to a vehicle frame (¶ [0018], mounting bolts 78 through the vehicle frame 80 as shown in FIG. 1). 

Suzuki; Toshihiro (US 20100077784 A1) describes a dehumidification type air system (¶ [0002], [0010], [0028]); including a breathable drying device (¶ [0032], dehumidifying members 11 in the hollow state formed by a polymer permeation membrane with moisture selective permeability). However, Suzuki lacks a filter. Also, Suzuki is not configured to transport gases from a surgical site and instead describes a dehumidifier designed to deliver gas to a storage cylinder (¶ [0006], to supply the air in the dry air state to the air cylinder). 

Arrowsmith; Robert J. et al. (US 5641337 A) discloses a process for dehydrating a gas (col. 1, lines 5-20); including a breathable drying device (col. 3, lines 20-25, The gas 12 is under a pressure of at least about 250 psig and is contacted with a first membrane dryer 14 wherein the gas contacts one side of the membrane whereupon the moisture as water vapor passes through the membrane to a permeate side resulting in a permeate stream 16 at a pressure in the range of 0-60 psig). However, Arrowsmith lacks a filter and support or retaining member, and is not configured to transport gases from a surgical site. Instead, Arrowsmith describes a process for removing water from industrial gases (col. 1, lines 10-20).
Bikson, Benjamin et al. (US 20030010205 A1) discloses an integral hollow fiber membrane dehydration and filtration device (¶ [0005], [0038], [0045], apparatus 101); including a filter (¶ [0045], gas filtration element 103); and a breathable drying device (¶ [0045], hollow fiber membrane gas separation cartridge 104). However, Bikson does not position the drying device upstream of the filter and instead arranges the filter upstream of the drying device (Fig. 1, gas filtration element 103 is arranged upstream of hollow fiber membrane gas separation cartridge 104). Bikson is also not configured for configured for filtering gases from a surgical site and instead purifies gases for an industrial process (¶ [0040], generation of dry nitrogen-enriched air and the removal of acid gases, such as carbon dioxide, from a high-pressure gas stream). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781